Citation Nr: 1603361	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for service-connected Meniere's syndrome (previously rated as vertigo and peripheral vestibular disorder), prior to June 5, 2013.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to December 1955, and  from January 1956 to March 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from March 2009, and February 2011 RO rating decisions.

In the March 2009 rating decision the RO denied service connection for diabetes mellitus.  In November 2009, the Veteran filed a notice of disagreement (NOD) with respect to this decision.  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal  (via a VA Form 9, Appeal to the Board of Veterans'Appeals) in June 2010. 

In the February 2011 rating decision, the RO granted service connection for vertigo, assigning a 30 percent disability rating, effective March 5, 2004.  In June 2011, the Veteran filed an NOD with respect to this decision.  An SOC was issued in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans'Appeals) in February 2013.  

In a January 2013 rating decision, the RO recharacterized the Veteran's vertigo as peripheral vestibular disorder.  In a December 2014 rating decision, the RO again recharacterized the Veteran's disorder, as Meniere's syndrome, and granted a 100 percent disability rating, effective June 5, 2013.  

As the claim pertaining to Meniere's syndrome (previously rated as vertigo and peripheral vestibular disorder) involves a request for a higher initial rating following the award of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript of that hearing is of record.  

This appeal is now being  processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on these claims is warranted.

  As for the claim for higher rating, during the November 2015 Board hearing, the Veteran testified that his "vertigo" symptoms remained steady from the date of his claim in 2004 to the present and that he should be afforded a 100 percent disability rating for his Meniere's syndrome from March 5, 2004, the date of his claim.

In this case, private treatment records document vertigo symptoms beginning in approximately April 2003.  Specifically, an April 2003 private treatment record notes a sudden onset of dizziness with loss of balance causing nausea and vomiting resulting in hospitalization.  The examiner diagnosed benign positional vertigo, motion induced aggravation.  A June 2003 treatment note shows "[c]ontinuous imbalance and frequent episodes of dizziness, described as a whirling sensation, lasting a few seconds, which began approximately two months [earlier]."  A February 2004 treatment note shows a history of acute onset of vertigo which "has now resolved to significant disequilibrium."  Another February 2004 treatment note indicates that, when the Veteran closed his eyes, he "can even fall to the floor if he does not have any other sensory input."

The earliest VA examination report of record is dated in March 2010.  This examination report notes a diagnosis of vertigo and noted that the disability affected the Veteran's usual daily activities.  Specifically, it was noted the Veteran's vertigo prevented recreational activities; had a severe effect on chores, shopping, exercise, bathing, dressing, and toileting; had a moderate effect on feeding and grooming; and no effect on sports.  The examiner noted that the Veteran's vertigo affected every aspect of his life.  He had learned to walk by holding onto handrails with a staggered gait and had a tendency to move to the left while walking.  When getting up on the examination table, he had to hold onto the table for about 30 seconds so that he did not lose his balance.  He could not climb stairs unless he held on tightly to the hand rails as the change in position caused him vertigo.  He could not drive and sudden movements made him dizzy.

On  November 2012 VA examination, the examiner noted diagnoses of peripheral vestibular disorder, effective 2004 ; and vertigo, effective 2003.  Significantly, the examiner did not check the box "Meniere's syndrome or endolymphatic hydrops" in the diagnosis section of the examination.  The examiner noted an onset of vertigo symptoms in 2003 which included nausea and vomiting.  The examiner also noted that the "condition has worsened recently" and indicated that the Veteran had a "problem with balance every day."  It was noted that the Veteran experienced "hearing impairment with vertigo" as well as "vertigo" more than once weekly which lasted more than 24 hours at a time.  It was also noted that the Veteran experienced "staggering" for more than 24 hours but frequency of this symptom was not noted.  The examiner noted that the Veteran's ear or peripheral vestibular conditions impacted his ability to work.  Specifically, the Veteran had impaired balance and gait "all the time," frequently fell, and "cannot do anything."

A June 5, 2013 private examination report shows a diagnosis of "Meniere's syndrome or endolymphatic hydrops" beginning 2004 as well as diagnoses of vertigo (beginning 1968) and "gait abnormality"(beginning June 4, 2013).  Significantly, this examiner noted that the Veteran experienced "hearing impairment with attacks of vertigo and cerebellar gait" more than once weekly lasting more than 24 hours.  

An August 2013 VA examination report shows a diagnosis of "Meniere's syndrome or endolymphatic hydrops" beginning 2014 as well as a diagnosis of "peripheral vestibular disorder" beginning 2003.  This examination report also noted that the Veteran experienced "hearing impairment with attacks of vertigo and cerebellar gait" more than once weekly lasting more than 24 hours.  

In the Veteran's June 2011 NOD, the Veteran wrote that his vertigo should be rated as 60 percent disabling as his symptoms resulted in hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month.  In December 2014, the Veteran wrote that his Meniere's syndrome should be rated as 100 percent disabling since March 5, 2004, the date of his claim.  In a January 2015 statement, the Veteran wrote that he has had Meniere's syndrome since 2004 and was misdiagnosed until recently.

Prior to June 5, 2013, the Veteran's peripheral vestibular disorder was rated as 30 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6204.  Under DC 6204, 10 percent rating is assigned for peripheral vestibular disorders manifested by occasional dizziness. The maximum, 30 percent rating is warranted for dizziness with occasional staggering. 

Beginning June 5, 2013, the Veteran's Meniere's syndrome is rated as 100 percent disabling under 38 C.F.R. § 4.87, DC 6205.  Under DC 6205, Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus. 

It appears that the RO increased the Veteran's disability rating for peripheral vestibular disorder from 30 percent to 100 percent effective June 5, 2013, due to the June 5, 2013 diagnosis of Meniere's syndrome along with a finding that the Veteran experienced "hearing impairment with attacks of vertigo and cerebellar gait" more than once weekly lasting more than 24 hours.  However, it appears that the Veteran's vertigo may have resulted in such impairment prior to June 5, 2013.  As above, a June 2003 treatment note shows "[c]ontinuous imbalance and frequent episodes of dizziness."  The March 2010 VA  examiner noted that the Veteran's vertigo affected every aspect of his life.  He had learned to walk by holding onto handrails with a staggered gait and had a tendency to move to the left while walking.  When getting up on the examination table, he had to hold onto the table for about 30 seconds so that he did not lose his balance.  He could not climb stairs unless he held on tightly to the hand rails as the change in position caused him vertigo.  He could not drive and sudden movements made him dizzy.  The November 2012 VA examiner noted that the "condition has worsened recently" and indicated that the Veteran had a "problem with balance every day."  It was noted that the Veteran experienced "hearing impairment with vertigo" as well as "vertigo" more than once weekly which lasted more than 24 hours at a time.  

Furthermore, it is unclear when the Veteran met the criteria for a diagnosis of Meniere's syndrome.  As above, the June 5, 2013 private examination report noted a diagnosis of Meniere's syndrome beginning 2004 but the August 2014 VA examination report noted a diagnosis of Meniere's syndrome beginning 2014.  

In view of the disparity between the findings of the medical evidence showing more significant symptomatology with regard to the Veteran's Meniere's syndrome prior to June 5, 2013 and the Veteran's November 2015 testimony that his vertigo symptomatology remained steady from the date of his claim in 2004 to the present, a retrospective opinion regarding the severity of the Veteran's Meniere's syndrome, from the date the Veteran filed his claim for service connection in March 2004, would also be helpful in resolving the initial rating claim on appeal.  Specifically, the examiner should opine whether the Veteran's vertigo symptomatology, currently characterized as Meniere's syndrome, resulted in hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month or more than once weekly prior to June 5, 2013.  The examiner should also opine whether the Veteran met the criteria for a diagnosis of Meniere's syndrome prior to June 5, 2013 and, if so, when he met the criteria for a diagnosis of Meniere's syndrome.

With regard to the diabetes mellitus service connection claim,  the Veteran contends that his diabetes mellitus, type II, is due to exposure to herbicides during his Vietnam era military service.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2014)  and 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, to include type II diabetes and ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Also, pursuant to Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), VA must not only determine whether the Veteran has a disability related to service on a presumptive basis but also on a direct basis under 38 U.S.C.A. § 1110  and 38 C.F.R. § 3.303(d).

A review of the claims file shows that the Veteran was diagnosed with diabetes mellitus, type II, in approximately June 2006.
	
The Veteran alleges that he set foot in Vietnam during his Vietnam era service.  Specifically, in his July 2006 claim and during the November 2015 Board hearing, the Veteran indicated that he flew Vietnam on several occasions during his military service from 1967 to 1969 and that he even stayed overnight in Saigon when his plane had mechanical problems.  Unfortunately, there is no documentation of these incidents. 

However, in March 2009, the Veteran submitted a July 1969 flight record which appears to show that the Veteran had approximately 18 combat flying hours.  In a supporting statement, the Veteran wrote that he flew into Tan Son Nhut Air Base on several occasions during his military service.  Later, in October 2009 the Veteran submitted photographs of a hat purportedly purchased at Tan Son Nhut Air Base.  

In September 2006, the RO submitted a request through the Personnel Information Exchange System (PIES), asking that research be conducted to verify the Veteran's claim of service in Vietnam by obtaining Veteran's in-service flight records.  A response to this request was received in October 2006.  Significantly it was noted that the request had not been researched as Air Force flight records are not held at "Code 13."  

Subsequently, the RO made several attempts to obtain the Veteran's pay records to determine whether there was evidence of Vietnam combat pay.  See February 2009 letter to the Veteran noting such attempts.  Specifically, the RO submitted several requests through PIES but each response indicated that the request was sent to the "wrong code."  While a February 2008 response from DFAS (Defense Finance and Accounting Services) notes that such entity was unable to provide active duty pay records there is no definitive answer that such records are unavailable.  No other additional attempts have been made to verify the Veteran's claimed service in Vietnam.  

It appears that there are still other possible ways to verify the Veteran's claimed service in Vietnam.  Specifically, an attempt should be made to obtain the Veteran's in-service flight records from an entity other than "Code 13" and an attempt should be made to determine whether the Veteran's documented 18 combat flying hours suggests that the Veteran set foot in Vietnam during his Vietnam-era military service.  As such, on remand, the AOJ should contact the U.S. Army Joint Services and Records Research Center (JSRRC), as well as any other appropriate facility, to attempt obtain the Veteran's in-service flight records.  The AOJ should also research whether the Veteran's documented 18 combat flying hours suggests that the Veteran set foot in Vietnam during his Vietnam-era military service.  If such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.  
	
The Board is aware that requests to JSRRC are typically limited to periods of no more than 60 days.  However, the AOJ may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist.  See 38 C.F.R. § 3.159(c) (2014).

Also, pertinent to both claims, in addition to undertaking the above-requested development, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA), all outstanding, pertinent treatment records.

As for VA records,  a review of the claims file reveals VA treatment records dated through January 2011, but that there are no VA treatment records after that date.    As such, on remand, the AOJ should obtain any outstanding VA treatment records dated since January 2011.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal. Adjudication of the claims should include consideration of all pertinent evidence, to particularly include all evidence associated with the claims file since the last adjudication in the December 2014 supplemental statement of the case (SSOC).  

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran records dated since January 2011, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with claims file, arrange to obtain a VA medical opinion, by a VA physician (or a physician contracted by VA), to address the severity of the Veteran's Meniere's syndrome (previously rated as peripheral vestibular disorder) during the period from March 5, 2004 to June 5. 2013. 

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and assertions. 

The examiner should also opine if, and when, the Veteran met the criteria for a diagnosis of Meniere's syndrome prior to June 5, 2013.

Also, to the extent possible, the examiner should render a retrospective opinion regarding the severity of the Veteran's disability from the March 5, 2004 effective date of the award of service connection. 
Specifically, the examiner should opine if, and when, the Veteran's disability resulted in hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month or more than once weekly prior to June 5, 2013.  

In addressing the above, the examiner should specifically consider and discuss all pertinent  medical evidence and lay assertions pertinent to the period in question, to include the following:  

(a) the June 2003 treatment note showing "[c]ontinuous imbalance and frequent episodes of dizziness'" ;

(b) the March 2010 VA examination report noting that the Veteran's vertigo affected every aspect of his life.  He had learned to walk by holding onto handrails with a staggered gait and had a tendency to move to the left while walking.  When getting up on the examination table, he had to hold onto the table for about 30 seconds so that he did not lose his balance.  He could not climb stairs unless he held on tightly to the hand rails as the change in position caused him vertigo.  He could not drive and sudden movements made him dizzy; 

(c) the November 2012 VA examination report noting that the "condition has worsened recently" and indicated that the Veteran had a "problem with balance every day."  It was noted that the Veteran experienced "hearing impairment with vertigo" as well as "vertigo" more than once weekly which lasted more than 24 hours at a time, 

(d) the June 5, 2013 private examination report noting a diagnosis of Meniere's syndrome beginning 2004; 

(e) the August 2014 VA examination report noting a diagnosis of Meniere's syndrome beginning 2014; and 

(f) the Veteran's November 2015 testimony that his vertigo symptomatology remained steady from the date of his claim in 2004 to the present.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses have been associated with the claim, undertake appropriate   action, to particularly include contact with the JSRRC, as well as any other appropriate source(s), to attempt to independently verify whether the Veteran ever set foot in Vietnam during his Vietnam era service.  Specifically, request, or request a search of, the Veteran's in-service flight records.  Also research whether the Veteran's documented 18 combat flying hours suggests that the Veteran set foot in Vietnam during his Vietnam-era military service.  

Any additional action necessary for independent verification of the Veteran's exposure to herbicides, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication, to include all VA records dated since January 2011 ) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

